Citation Nr: 1410052	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-40 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for hypertension.

 Entitlement to an evaluation in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1979 to March 1980. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 decision of the Winston-Salem, North Carolina, Regional Office (RO)

The issue of entitlement to an evaluation in excess of 30 percent for hypertensive heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's hypertension is manifested by diastolic pressure that is predominantly 110 or more; or by systolic pressure that is predominantly 200 or more. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2013). 


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter dated in June 2009, prior to the initial adjudication, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  That letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in June 2009.  The Veteran has not argued, and the record does not reflect, that the examination and the opinion provided were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 
	
The Veteran's hypertension is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this code, a 10 percent rating is warranted for hypertension for cases in which the diastolic pressure is predominantly 100 (mmHg (millimeters of mercury)) or more; or if the systolic pressure is predominantly 160 or more; or, this is the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more and who now requires continuous medication for control.  

A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  

Finally, a 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from the date of claim for increase on May 18, 2009.  The evidence of record includes VA and private treatment records, and the report of  a VA heart examination in June 2009.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination report.  

In June 2009 the Veteran was afforded a VA compensation and pension (C&P) examination.  The report of that examination shows that the Veteran reported a medical history including that he had not received hospitalization or surgery relating to hypertension. There was no history of hypertensive renal disease; or of any hypertension-related epistaxis, headache, stroke/TIA, cardiovascular disease, or other hypertension-related disease.  The Veteran did require continuous medication to control the hypertension. 
 
On examination, the Veteran appeared to be in no acute distress.  His blood pressure was recorded as 152/84, 147/84, and 165/78.  The report contains a diagnosis of essential hypertension.  The examiner opined that there were no significant effects of the hypertension on occupational activities or usual daily activities.  

VA treatment records dated between February 2008 and August 2011 contain  a number of blood pressure readings.  The maximum blood pressure readings recorded in these records are 85 mmHg diastolic, and 168 mmHg systolic blood pressure.  For both, the other readings are predominantly lower than these readings.  

Private treatment records dated between April 2008 and November 2013 contain numerous blood pressure readings throughout that period.  The maximum blood pressure readings recorded in these records are 93 mmHg diastolic, and 175 mmHg systolic blood pressure.  For both, the other readings are predominantly lower than these readings, ranging from 71 to 93 mmHg diastolic, and from 130 to 175 mmHg systolic blood pressure.  
 
Review of the Veteran's numerous records of treatment on file, dated from February 2008 to November 2013, do not show any blood pressure readings with a diastolic pressure of 110 or more, or a systolic pressure of 200 or more.

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran has not described any unusual or exceptional features associated with his hypertension at any time during the pending claim.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

The Veteran has made no explicit claim that due to his service-connected hypertension he is unemployable, and the record does not show that he is unable to secure or follow a substantially gainful occupation.  As of the time of the recent VA examination in June 2009, the examiner recorded an opinion that there were no significant effects of the hypertension on occupational activities or usual daily activities.  A claim for TDIU is not raised by the record.

The preponderance of the evidence is against a rating higher than 10 percent for hypertension; there is no doubt to be resolved; and an increased schedular rating is not warranted.


ORDER

A disability rating in excess of 10 percent for hypertension is denied.
 

REMAND

The Veteran claims entitlement to a disability rating in excess of 30 percent for his hypertensive heart disease.  Review of the transcript of the December 2013 Board hearing shows that the Veteran believes that his hypertensive heart disease has worsened, with increased severity of symptoms including shortness of breath, fatigue, and dizziness.  The Veteran is competent and credible in making these assertions.  The last examination of his hypertensive heart disease by VA was in June 2009, almost five years ago.  An August 2011 VA treatment record noted that the veteran was scheduled for a stress test in the following week, however, the claim file does not contain the report of that test.

Given the lack of any recent VA examination findings necessary to evaluate the current condition of the Veteran's hypertensive heart disease, and the evidentiary indications that the disability may have worsened since the last VA examination in 2009, the claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his hypertensive heart disease.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified. 

2.  After completing the above, schedule the Veteran for a heart examination to determine the nature, extent and severity of the Veteran's service-connected hypertensive heart disease, and the impact of that disability on his occupational functioning and daily activities.

The examiner must be provided with and review the entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE, and such must be noted in the examination report.  If the examiner does not have access to VBMS or Virtual VA, then any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to perform all indicated tests or studies necessary for a complete evaluation of the service-connected hypertensive heart disease.  The examination must include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected hypertensive heart disease.  

The examiner must assess the severity of the Veteran's hypertensive heart disease, and include a discussion of the presence or absence of associated symptoms such as dyspnea, fatigue, angina, dizziness, syncope, cardiac hypertrophy, dilatation, left ventricular dysfunction, (supra) ventricular arrhythmias, pathological bradycardia, atrioventricular block, or congestive heart failure. 

If evidence of congestive heart failure is found, the examiner must discuss the frequency and severity of this condition (i.e., chronic or acute (if acute, how many times in the past year)).  

The examiner must also discuss the Veteran's heart workload in terms of ejection fraction and METs.  Evaluation of heart workload in terms of METs is required unless the Veteran meets one of the exceptions listed under VA regulations.  See 38 C.F.R. § 4.100 . 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

The examiner must comment on the impact of the hypertensive heart disease on the Veteran's ability to work.  The examiner must set forth a complete rationale for all findings and conclusions in a legible report. 

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of relevant symptoms.  

3.  Then, adjudicate the claim on appeal.  If the benefit sought is denied,  provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


